COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Rodolfo Juarez, Jr.

Appellate case number:    01-21-00708-CV

Trial court case number: 487,663-401

Trial court:              Probate Court No. 2 of Harris County

       Relator Rodolfo Juarez, Jr. filed a motion for rehearing and for en banc reconsideration.
After consideration of the motion, the panel denies the motion for rehearing and the en banc court
denies the motion for en banc reconsideration.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___February 3, 2022_______